FILED
mtth 2019

C\erk, U.S. Dlstrict & Bankruptcy
UNITED STATES DISTRICT COURT Coutts torthe D|strict of Co\umbla
FOR THE DISTRICT OF COLUMBIA

 

 

' )
FREDDIE WILSON, )
)
Petitioner, )
)
v. ) Civil Action No. 19-03 19 (UNA)
)
UNITED STATES OF AMERICA, )
)
Respondent. )
)
MEMORANDUM OPINION

 

This matter is before the Court on petitioner’s application to proceed in forma pauperis
and his pro se mandamus petition to compel an investigation`regarding a Special Agent With the
United States Department of the Treasury. See Pet. at l-2.

A Writ of mandamus “compel[s] an officer or employee of the United States or any
agency thereof to perform a duty owed to the plaintif .” 28 U.S.C. § 1361. “[M]andamus is
‘drastic’; it is available only in ‘extraordinary Situations.”’ In re Cheney, 406 F.3d 723, 729
(D.C. Cir. 2005) (citations omitted). Only if “(l) the plaintiff has a clear right to relief; (2) the
defendant has a clear duty to act; and (3) there is no other adequate remedy available to the l
plaintiff,” Thomas v. Holder, 750 F.3d 899, 903 (D.C. Cir. 2014), is mandamus relief granted.
This petitioner lists these elements, see Pet. at 3, Without addressing them, and therefore fails to
meet his burden. Furthermore, “[i]t is Well-settled that a writ of mandamus is not available to

compel discretionary acts,” Cox v. Sec’y of Labor, 739 F. Supp. 28, 30 (D.D.C. 1990) (citing

cases), and the petitioner does not demonstrate that the defendants’ purported obligations are
mandatory rather than discretionary.

The Court will grant the petitioner leave to proceed in forma pauperis, deny the request
for a writ of mandamus, and dismiss this civil action. An Order accompanies this Memorandum

Opinion.

DAerz March>?%[, 2019 MW MW_/

United States District Judge